Exhibit 10.1

Execution Copy

EXECUTIVE EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of January 3,
2008 by and between Alex Braverman (the “Executive”) and Monotype Imaging Inc.,
a Delaware corporation (the “Company”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to obtain employment with the Company;

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereto agree as follows:

1. Effective Date; Employment. Subject to the provisions of Section 6, the
Company agrees to employ Executive and Executive agrees to become an employee
and perform services for the Company, upon the terms and conditions hereinafter
set forth.

2. Term of Employment. Subject to the provisions of Section 6, the term of
Executive’s employment pursuant to this Agreement commenced on and as of
November 28, 2007 (the “Effective Date”) and shall terminate on the first
anniversary of the Effective Date (such period, the “Term”). Notwithstanding the
foregoing, but subject to the provisions of Section 6, the Term shall
automatically extend for an additional year on each anniversary of the Effective
Date unless either party provides written notice to the other party within
thirty (30) days of the date on which the Term would expire that he or it
chooses not to extend the Term.

3. Duties; Extent of Service. During Executive’s employment under this
Agreement, Executive (a) shall serve as an employee of the Company with the
title and position of Vice President of Finance, reporting to the Chief
Financial Officer of the Company; provided, however, that Executive was elected
to the office of Vice President of Finance by the Board of Directors of the
Company effective January 1, 2008, (b) shall have such executive
responsibilities consistent with the foregoing title and position as the Chief
Financial Officer of the Company shall from time to time designate, provided
that, in all cases Executive shall be subject to the oversight and supervision
of the Chief Financial Officer in the performance of his duties, (c) upon the
request of the Board of Directors or the Chief Financial Officer, shall serve as
an officer and/or director of any of the Company’s subsidiaries, and (d) shall
render all services reasonably incident to the foregoing. Executive hereby
accepts such employment, agrees to serve the Company in the capacities
indicated, and agrees to use Executive’s reasonable best efforts in, and shall
devote Executive’s full working time, attention, skill and energies to, the
advancement of the interests of the Company and its subsidiaries and the
performance of Executive’s duties and responsibilities hereunder. The foregoing,
however, shall not be construed as preventing Executive from



--------------------------------------------------------------------------------

(i) engaging in religious, charitable or other community or non-profit
activities, or (ii) managing Executive’s personal investments and business
interests, in each case in a manner that does not impair Executive’s ability to
fulfill Executive’s duties and responsibilities under this Agreement (the
activities described in clauses (i) and (ii), the “Permitted Activities”).

4. Salary and Bonus.

(a) During Executive’s employment under this Agreement, the Company shall pay
Executive a salary at the annual rate of $205,000 per annum (the “Base Salary”).
Such Base Salary shall be subject to withholding under applicable law, shall be
pro rated for partial years and shall be payable in periodic installments in
accordance with the Company’s usual payroll practice for executive officers of
the Company as in effect from time to time.

(b) For each one-year calendar period or portion thereof during Executive’s
employment under this Agreement, Executive shall be eligible to participate in
any bonus or other performance plan established by the Board of Directors from
time to time for senior management of the Company.

5. Benefits.

(a) During Executive’s employment under this Agreement, Executive shall be
entitled to participate in any and all medical, pension, profit sharing, dental
and life insurance plans and disability income plans, retirement arrangements
and other employment benefits, including option plans, as in effect from time to
time for senior management of the Company generally. Such participation shall be
subject to (i) the terms of the applicable plan documents (including, as
applicable, provisions granting discretion to the Board of Directors of the
Company or any administrative or other committee provided for therein or
contemplated thereby), and (ii) generally applicable policies of the Company.
Executive shall be eligible to participate in all such plans and other benefits
as of the Effective Date.

(b) During Executive’s employment under this Agreement, Executive shall receive
paid vacation annually in accordance with the Company’s practices for executive
officers, as in effect from time to time.

(c) The Company shall promptly reimburse Executive for all reasonable business
expenses incurred by Executive during Executive’s employment hereunder in
accordance with the Company’s practices for senior executive officers of the
Company, as in effect from time to time.

(d) Except to the extent expressly provided in this Agreement, compliance with
the provisions of this Section 5 shall in no way create or be deemed to create
any obligation, express or implied, on the part of the Company or any of its
affiliates with respect to the continuation of any particular benefit or other
plan or arrangement maintained by them or their subsidiaries as of or prior to
the Effective Date or the creation and maintenance of any particular benefit or
other plan or arrangement at any time after the Effective Date.

 

2



--------------------------------------------------------------------------------

6. Termination and Termination Benefits. Notwithstanding the provisions of
Section 2, Executive’s employment under this Agreement shall terminate under the
following circumstances set forth in this Section 6.

(a) Termination by the Company for Cause. Executive’s employment under this
Agreement may be terminated for cause without further liability on the part of
the Company or any affiliate thereof effective immediately upon a vote of the
Board of Directors of the Company or determination by the Chief Financial
Officer and written notice to Executive. Only the following shall constitute
“cause” for such termination:

(i) any act, whether or not involving the Company or any of its affiliates or
their respective businesses, of fraud, gross misconduct or harassment that
materially and adversely affects the Company;

(ii) any act of dishonesty, deceit or illegality, in any such case, materially
and adversely affecting the Company;

(iii) the conviction of Executive of, or indictment of Executive for (A) a
felony, or (B) any misdemeanor involving moral turpitude (“indictment”, for
these purposes, meaning an indictment, or determination of probable cause in a
probable cause hearing or any other similar procedure pursuant to which an
initial determination of probable cause with respect to such offense is made),
if, in the case of an indictment, such indictment has material adverse affect on
the Company;

(iv) the commission, in the reasonable judgment of the Board of Directors of the
Company, of an act involving a violation of procedures or policies of the
Company which are material to the Company;

(v) a material and sustained failure of Executive to perform the duties and
responsibilities assigned or delegated under this Agreement, which such failure
continues for thirty (30) days after written notice has been given to the
Executive by the Board of Directors or the Chief Financial Officer;

(vi) gross negligence or willful misconduct by Executive that materially and
adversely affects the Company; or

(vii) a material breach by Executive of any of Executive’s obligations under
Section 7 below.

(b) Termination by Executive Other than for Good Reason. Executive’s employment
under this Agreement may be terminated by Executive without further liability on
the part of Executive (other than with respect to those provisions of this
Agreement expressly surviving such termination) by written notice to the Board
of Directors at least sixty (60) days prior to such termination.

 

3



--------------------------------------------------------------------------------

(c) Termination by Executive for Good Reason. Subject to the payment of
Termination Benefits pursuant to Section 6(e) below, Executive’s employment
under this Agreement also may be terminated by Executive for Good Reason (as
defined below) (which termination must be within one hundred twenty (120) days
of the occurrence of the event or events giving rise to such Good Reason) by
written notice to the Board of Directors setting forth such Good Reason and
giving the Company a reasonable period of time, not less than ten (10) business
days, to eliminate and cure such Good Reason. For purposes of this Agreement,
“Good Reason” shall mean the occurrence of any of the following events: (i) a
substantial adverse change in the nature or scope of the Executive’s
responsibilities, authorities, powers, functions or duties under this Agreement;
(ii) a reduction in the Executive’s annual Base Salary, except for an
across-the-board salary reduction similarly affecting all or substantially all
management employees; or (iii) a requirement by the Company (not consented to by
the Executive) that the Executive be based anywhere other than fifty (50) miles
from Woburn, Massachusetts; or (iv) the breach by the Company of any of its
material obligations under this Agreement, but only after notice by the
Executive to the Company of such breach and the Company’s failure to cure such
breach within thirty (30) days of receipt of such notice. It is expressly agreed
and understood that if Executive’s employment is terminated by Executive for
Good Reason as provided in this Section 6(c), it shall not impair or otherwise
affect Executive’s Continuing Obligations (as defined below). It is further
expressly agreed and understood that if the Company elects not to extend the
Term as provided in Section 2 above, such election shall be deemed a termination
upon expiration of the Term of the Executive’s employment under this Agreement
without cause under this Section 6(d) and shall entitle the Executive to payment
of the Termination Benefits pursuant to Section 6(e).

(d) Termination by the Company Without Cause. Subject to the payment of
Termination Benefits pursuant to Section 6(e), Executive’s employment under this
Agreement may be terminated without cause by the Company by a vote of the Board
of Directors of the Company or determination by the Chief Financial Officer upon
written notice to Executive. It is expressly agreed and understood that if
Executive’s employment is terminated by the Company without cause as provided in
this Section 6(d), it shall not impair or otherwise affect Executive’s
Continuing Obligations.

(e) Certain Termination Benefits. Unless otherwise specifically provided in this
Agreement or otherwise required by law, all compensation and benefits payable to
Executive under this Agreement shall terminate on the date of termination of
Executive’s employment under this Agreement. Notwithstanding the foregoing, in
the event of termination of Executive’s employment with the Company pursuant to
Section 6(c) or Section 6(d) above, the Company shall provide to Executive the
following termination benefits (“Termination Benefits”):

(i) continuation of salary at a rate equal to one-hundred (100%) of Executive’s
Base Salary as in effect on the date of termination for a period of twelve
months from the date of termination (payment shall be subject to withholding
under applicable law and shall be made in periodic installments in accordance
with the Company’s usual payroll practice for executive officers of the Company
as in effect from time to time);

 

4



--------------------------------------------------------------------------------

(ii) continuation of group health plan benefits during the twelve months in
which Executives is receiving payments pursuant to subsection (i) above, to the
extent authorized by and consistent with 29 U.S.C. § 1161 et seq. (commonly
known as “COBRA”), with the cost of the regular premium for such benefits shared
in the same relative proportion by the Company and Executive as in effect on the
date of termination; and

(iii) payment of the bonus that the Executive would have been entitled to
receive under the bonus or other performance plan referred to in Section 4(b)
had his employment not been terminated, pro rated for the number of days the
Executive was employed by the Company during the relevant period. Such payment
shall be made to the Executive at the time bonuses under such plan are generally
paid to other participants.

The Company shall have the right to terminate all of the Termination Benefits
set forth in Section 6(e)(i) and Section 6(e)(ii) in the event that Executive
fails to comply in any material respect with Executive’s Continuing Obligations
under this Agreement. The Company’s liability for Base Salary continuation
pursuant to Section 6(e)(i) shall be reduced by the amount of any severance pay
paid to Executive pursuant to any severance pay plan of the Company.
Notwithstanding the foregoing, nothing in this Section 6(e) shall be construed
to affect Executive’s right to receive COBRA continuation entirely at
Executive’s own cost to the extent that Executive may continue to be entitled to
COBRA continuation after Executive’s right to cost sharing under
Section 6(e)(ii) ceases. The Company and Executive agree that the Termination
Benefits paid by the Company to Executive under this Section 6(e) shall be in
full satisfaction, compromise and release of any claims arising exclusively out
of any termination of Executive’s employment pursuant to Section 6(c) or
Section 6(d), and that the payment of the Termination Benefits shall be
contingent upon Executive’s delivery of a general release effectuating such full
satisfaction, compromise and release, in favor of the Company and its affiliates
of any and all claims, which general release shall be effective upon termination
of employment and shall be in a form reasonably satisfactory to the Company, it
being understood that no Termination Benefits shall be provided unless and until
Executive executes and delivers such release.

(f) Disability. If Executive shall be deemed disabled under the Company’s then
existing long-term disability plan, the Board of Directors or the Chief
Financial Officer may remove Executive from any responsibilities and/or reassign
Executive to another position with the Company for the remainder of the Term or
during the period of such disability. Notwithstanding any such removal or
reassignment, Executive shall continue to receive Executive’s full Base Salary
(less any disability pay or sick pay benefits to which Executive may be entitled
under the Company’s policies) and benefits under Section 5 of this Agreement
(except to the extent that Executive is ineligible for one or more such benefits
under applicable plan terms) for a period of up to twelve (12) months, and
Executive’s employment may be terminated by the Company at any time thereafter.
In the event of such termination, the Executive is entitled to receive payment
of the bonus that the Executive would have been entitled to receive under the
bonus or other performance plan referred to in Section 4(b) had his employment
not been terminated, pro rated for the number of days the Executive was employed
by the Company during the relevant period. Such payment shall be made to the
Executive at the same time bonuses

 

5



--------------------------------------------------------------------------------

under such plan are generally paid to other participants. In the event of such
termination, the Company shall have no further obligations except to make
Executive’s accrued Base Salary and benefit payments contemplated by this
Section 6(f) through the date of such termination. If any question shall arise
as to whether during any period Executive is disabled so as to be unable to
perform the essential functions of Executive’s then existing position or
positions with or without reasonable accommodation, Executive may, and at the
request of the Company shall, submit to the Company a certification in
reasonable detail by a physician (local to the Company’s principal offices)
selected by the Company to whom Executive or Executive’s guardian has no
reasonable objection as to whether Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. Executive shall cooperate
with any reasonable request of the physician in connection with such
certification. If such question shall arise and Executive shall fail to submit
such certification, the Company’s determination of such issue shall be binding
on Executive. Nothing in this Section 6(e) shall be construed to waive
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(g) Death. Executive’s employment and all obligations of the Company hereunder
shall terminate in the event of the death of the Executive other than any
obligation to pay earned but unpaid Base Salary.

(h) Continuing Obligations. Notwithstanding termination of this Agreement as
provided in this Section 6 or any other termination of Executive’s employment
with the Company, Executive’s obligations under Section 7 hereof (collectively,
the “Continuing Obligations”) shall survive any termination of Executive’s
employment with the Company at any time and for any reason.

7. Confidentiality; Proprietary Rights; Non-Competition.

(a) In the course of performing services on behalf of the Company (for purposes
of this Section 7 including all predecessors of the Company) and its affiliates,
Executive has had and from time to time will have access to Confidential
Information (as defined below). Executive agrees (i) to hold the Confidential
Information in strict confidence, (ii) not to disclose the Confidential
Information to any person (other than in the regular business of the Company or
its affiliates), and (iii) not to use, directly or indirectly, any of the
Confidential Information for any purpose other than on behalf of the Company and
its affiliates or in connection with the Permitted Activities. All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, that are furnished to Executive by the
Company, its affiliates or any subsidiary thereof or are produced by Executive
in connection with Executive’s employment will be and remain the sole property
of the Company, its affiliates or such subsidiary, as applicable. Upon the
termination of Executive’s employment with the Company and its subsidiaries for
any reason and as and when otherwise requested by the Company, all Confidential
Information (including, without limitation, all data, memoranda, customer lists,
notes, programs and other papers and items, and reproductions thereof relating
to the foregoing matters) in Executive’s possession or control, shall be
immediately returned to the Company. The term “Confidential Information” shall
mean

 

6



--------------------------------------------------------------------------------

all information pertaining to the Company, its affiliates or any subsidiary
thereof which is not publicly available or the disclosure of which could result
in a competitive or other disadvantage to the Company, its affiliates or any
subsidiary thereof. Confidential Information may include information, whether or
not patentable or copyrightable, in written, oral, electronic or other tangible
or intangible forms, stored in any medium, including, by way of example and
without limitation, trade secrets, ideas, concepts, designs, configurations,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts processes, techniques, formulas, software, improvements, inventions,
data, know-how, discoveries, copyrightable materials, marketing plans and
strategies, sales and financial reports and forecasts, cost and performance
data, debt arrangements, equity structure, purchasing and sales data, price
lists, customer lists, studies, reports, records, books, contracts, instruments,
surveys, computer disks, diskettes, tapes, computer programs, corporate
information, including, by way of example and without limitation, policies,
resolutions, negotiations or litigation, operational information, personnel
information and business plans, prospects and opportunities (such as possible
acquisitions or dispositions of businesses or facilities) which have been
discussed or considered by the management of the Company, its affiliates or any
subsidiary thereof (and of which Executive has knowledge). Confidential
Information includes information developed by Executive in the course of
Executive’s employment by the Company and its subsidiaries, as well as other
information to which Executive may have access in connection with Executive’s
employment. Confidential Information also includes the confidential information
of others with which the Company, its affiliates or any subsidiary thereof has a
business relationship. Notwithstanding the foregoing, Confidential Information
does not include information in the public domain, unless due to breach of
Executive’s duties under this Section 7(a).

(b) Executive hereby confirms that Executive is not bound by the terms of any
agreement that restricts in any way Executive’s use or disclosure of information
relevant to the business or activities in which the Company or its subsidiaries
are currently engaged in (“Company Business”) or Executive’s engagement in any
business. Executive represents to the Company that Executive’s execution of this
Agreement, Executive’s employment with the Company and the performance of
Executive’s proposed duties for the Company will not violate any obligations
Executive may have to any other party. In Executive’s work for the Company,
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such other party, and Executive will not bring
to the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

(c) During and after Executive’s employment, Executive shall reasonably
cooperate with the Company in the defense, procurement, maintenance and
enforcement of (i) any claims or actions (other than those brought by Executive)
now in existence or which may be brought in the future against or on behalf of
the Company, its affiliates or any subsidiary thereof that relate to events or
occurrences that transpired while Executive was employed by the Company, and
(ii) Intellectual Property Rights (as defined below) in Company-Related
Developments (as defined below). Executive’s full cooperation in connection with
such claims or actions shall include, but not be limited to, being available to
meet with counsel to prepare for discovery or trial and to act as a witness at
mutually convenient times but shall not include, for any period after the
Executive’s employment with the Company has terminated, any activities that
materially interfere with the Executive’s new employment obligations. During and
after Executive’s employment,

 

7



--------------------------------------------------------------------------------

Executive also shall reasonably cooperate in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company (to the extent such cooperation does not
conflict with or impair Executive’s legal rights in connection with any such
matter). Executive will sign all papers, including, without limitation,
copyright applications, patent applications, declarations, oaths, assignments of
priority rights, and powers of attorney, which the Company may reasonably deem
necessary or desirable in order to protect its rights and interests in any
Company-Related Development. If the Company is unable, after reasonable effort,
to secure Executive’s signature on any such papers, Executive hereby irrevocably
designates and appoints each officer of the Company as Executive’s agent and
attorney-in-fact to execute and file any such papers on Executive’s behalf as
the Company may deem reasonably necessary or desirable in order to properly
assign to the Company all rights and interests of Executive in any
Company-Related Development. The Company shall reimburse Executive for any
reasonable out-of-pocket expenses incurred in connection with Executive’s
performance of obligations pursuant to this Section 7(c).

(d) Executive recognizes that the Company and its affiliates possess a
proprietary interest in all of the information described in Section 7(a) and
have the right and privilege to use, protect by copyright, patent or trademark,
or otherwise exploit the processes, ideas and concepts described therein to the
exclusion of Executive, except as otherwise agreed between the Company and
Executive in writing and subject to Executive’s ability to participate in the
Permitted Activities. Executive expressly agrees that all work performed by
Executive is on a “work for hire” basis, and Executive hereby does assign and
transfer, and will assign and transfer, to the Company and its successors and
assigns all of Executive’s right, title and interest in all works of authorship,
speeches, products, developments, inventions, discoveries, improvements, and
creative works (whether or not able to be protected by copyright, patent or
trademark) created during Executive’s employment with the Company that
(i) relate to the business of the Company or any subsidiary thereof or any
client of the Company or any subsidiary thereof or any of the products or
services being researched, developed, manufactured or sold by the Company or any
subsidiary thereof or which may be used with such products or services,
(ii) result from tasks assigned to Executive by the Company or any subsidiary
thereof; or (iii) result in any material manner from the use of premises or
personal property (whether tangible or intangible) owned, leased or contracted
for by the Company or any subsidiary thereof (collectively, “Company-Related
Developments”), and all related patents, patent applications, trademarks and
trademark applications, copyrights and copyright applications, and other
intellectual property rights in all countries and territories worldwide and
under any international conventions (“Intellectual Property Rights”). Executive
further agrees that any and all Company-Related Developments shall be promptly
disclosed to the Company.

(e) Executive agrees, while he is employed by the Company, to offer or otherwise
make known or available to it, as directed by the Board of Directors of the
Company without additional compensation or consideration, any business
prospects, contracts or other business opportunities that Executive may
discover, find, develop or otherwise have available to Executive that relate to
the Company Business and further agrees that any such prospects, contacts or
other business opportunities shall be the property of the Company.

 

8



--------------------------------------------------------------------------------

(f) The Executive hereby agrees that during the period commencing on the date
hereof and ending on the date that is two years (or one year, if the Executive’s
employment has terminated pursuant to Section 6(c) or 6(d) above) following the
date of the termination of the Executive’s employment with the Company or with
any of its subsidiaries, the Executive will not, without the express written
consent of the Company, directly or indirectly, anywhere in the United States or
in any foreign country in which the Company (or any subsidiary) has conducted
business, is conducting business or, to the Executive’s knowledge, is presently
contemplating conducting business, engage in any activity which is competitive
with any of the business, activities, products or services conducted or offered
by the Company or its subsidiaries during any period in which the Executive
serves as an officer or employee of the Company or any of its subsidiaries, or
participate or invest in, or provide or facilitate the provision of financing
to, or assist (whether as owner, part-owner, shareholder, member, partner,
director, officer, trustee, employee, agent or consultant, or in any other
capacity), any business, organization or person other than the Company (or any
subsidiary or affiliate of the Company), and including any such business,
organization or person involving, or which is, a family member of the Executive,
whose business, activities, products or services are competitive with any of the
business, activities, products or services conducted or offered by the Company
or its subsidiaries during any period in which the Executive serves as an
officer or employee of the Company or any of its subsidiaries. Without implied
limitation, the foregoing covenant shall be deemed to prohibit (a) hiring or
engaging or attempting to hire or engage for or on behalf of the Executive or
any such competitor any officer or employee of the Company or any of its direct
and/or indirect subsidiaries, or any former employee of the Company and any of
its direct and/or indirect subsidiaries who was employed during the six
(6) month period immediately preceding the date of such attempt to hire or
engage, other than by general solicitation through advertisements,
(b) encouraging for or on behalf of the Executive or any such competitor any
such officer or employee to terminate his or her relationship or employment with
the Company or any of its direct or indirect subsidiaries, other than by general
solicitation through advertisements, (c) soliciting for or on behalf of
Executive or any such competitor any client of the Company or any of its direct
or indirect subsidiaries, or any former client of the Company or any of its
direct or indirect subsidiaries and affiliates who was a client during the six
(6) month period immediately preceding the date of such solicitation to purchase
any product or service competitive with any product or service offered by the
Company or, to the knowledge of the Executive, planned to be offered by the
Company and (d) diverting to any person (as hereinafter defined) any client or
business opportunity of the Company or any of any of its direct or indirect
subsidiaries.

Notwithstanding anything herein to the contrary, the Executive may make passive
investments in any enterprise the shares of which are publicly traded if such
investment constitutes less than two percent (2%) of the equity of such
enterprise.

Neither the Executive nor any business entity controlled by the Executive is a
party to any contract, commitment, arrangement or agreement which could,
following the date hereof, restrain or restrict the Company or any subsidiary of
the Company from carrying on its business or restrain or restrict the Executive
from performing his employment obligations, and as of the date of this

 

9



--------------------------------------------------------------------------------

Agreement the Executive has no business interests whatsoever in or relating to
the industries in which the Company or its subsidiaries currently engage, and
other than passive investments in the shares of public companies of less than
two percent (2%).

(g) Executive acknowledges that the provisions of this Section 7 are integral
parts of Executive’s employment arrangements with the Company.

8. Parties in Interest; Certain Remedies. It is specifically understood and
agreed that this Agreement is intended to confer a benefit, directly or
indirectly, on the Company, its affiliates and their direct and indirect
subsidiaries, and that any breach of the provisions of this Agreement by
Executive will result in irreparable injury to the Company, its affiliates and
their direct and indirect subsidiaries, that the remedy at law alone will be an
inadequate remedy for such breach and that, in addition to any other remedy it
may have, the Company, its affiliates and their direct and indirect subsidiaries
shall be entitled to enforce the specific performance of this Agreement by
Executive through both temporary and permanent injunctive relief without the
necessity of posting a bond or proving actual damages, but without limitation of
their right to damages and any and all other remedies available to them, it
being understood that injunctive relief is in addition to, and not in lieu of,
such other remedies.

9. Dispute Resolution.

(a) Without limitation of Section 8, all disputes, claims, or controversies
arising out of or relating to this Agreement or any other agreement executed and
delivered pursuant to this Agreement or the negotiation, validity or performance
hereof and thereof or the transactions contemplated hereby and thereby, or the
rights and obligations of the parties hereunder or thereunder, that are not
resolved by mutual agreement shall be resolved solely and exclusively by binding
arbitration to be conducted before JAMS/Endispute, Inc. or its successor. The
arbitration shall be held in Boston, Massachusetts before a single arbitrator
and shall be conducted in accordance with the rules and regulations promulgated
by JAMS/Endispute, Inc. unless specifically modified herein.

(b) The parties covenant and agree that they will use their reasonable best
efforts to cause the arbitration shall commence within one hundred twenty
(120) days of the date on which a written demand for arbitration is filed by any
party hereto (the “Filing Date”). In connection with the arbitration proceeding,
the arbitrator shall have the power to order the production of documents by each
party and any third-party witnesses. In addition, each party may take up to
three depositions as of right, and the arbitrator may in his or her discretion
allow additional depositions upon good cause shown by the moving party. However,
the arbitrator shall not have the power to order the answering of
interrogatories or the response to requests for admission. In connection with
any arbitration, each party shall provide to the other, no later than seven
(7) business days before the date of the arbitration, the identity of all
persons that may testify at the arbitration and a copy of all documents that may
be introduced at the arbitration or considered or used by a party’s witness or
expert. The parties shall use their reasonable best efforts to cause the
arbitrator’s decision and award shall be made and delivered within one hundred
eighty (180) days of the Filing Date. The arbitrator’s decision shall set forth
a reasoned basis for any

 

10



--------------------------------------------------------------------------------

award of damages or finding of liability. The arbitrator shall not have power to
award damages in excess of actual compensatory damages and shall not multiply
actual damages or award punitive damages or any other damages that are
specifically excluded under this Agreement, and each party hereby irrevocably
waives any claim to such damages.

(c) The parties covenant and agree that they will participate in the arbitration
in good faith and that they will, except as provided below, (i) bear their own
attorneys’ fees, costs and expenses in connection with the arbitration, and
(ii) share equally in the fees and expenses charged by JAMS/Endispute, Inc. The
arbitrator may in his or her discretion assess costs and expenses (including the
reasonable legal fees and expenses of the prevailing party) against any party to
a proceeding. Any party unsuccessfully refusing to comply with an order of the
arbitrators shall be liable for costs and expenses, including attorneys’ fees,
incurred by the other party in enforcing the award. This Section 9(c) applies
equally to requests for temporary, preliminary or permanent injunctive relief,
except that in the case of temporary or preliminary injunctive relief any party
may proceed in court without prior arbitration for the purpose of avoiding
immediate and irreparable harm or to enforce the provisions of Section 7.

(d) Without limitation of Section 8, each of the parties hereto irrevocably and
unconditionally consents to the exclusive jurisdiction of JAMS/Endispute, Inc.
to resolve all disputes, claims or controversies arising out of or relating to
this Agreement or any other agreement executed and delivered pursuant to this
Agreement or the negotiation, validity or performance hereof and thereof, or the
transactions contemplated hereby and thereby, or the rights and obligations of
the parties hereunder or thereunder, and further consents to the sole and
exclusive jurisdiction of the courts of the Commonwealth of Massachusetts for
the purposes of enforcing the arbitration provisions of Section 9 of this
Agreement. Each party further irrevocably waives any objection to proceeding
before JAMS/Endispute, Inc. based upon lack of personal jurisdiction or to the
laying of venue and further irrevocably and unconditionally waives and agrees
not to make a claim in any court that arbitration before JAMS/Endispute, Inc.
has been brought in an inconvenient forum. Each of the parties hereto hereby
consents to service of process by registered mail at the address to which
notices are to be given. Each of the parties hereto agrees that its or his
submission to jurisdiction and its or his consent to service of process by mail
is made for the express benefit of the other parties hereto.

10. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered
personally or mailed by certified or registered mail (return receipt requested)
as follows:

 

To the Company:    500 Unicorn Park Drive       Woburn, MA 01801      
Attention: President       Copy to: General Counsel       Facsimile No.: (781)
970-6003       To Executive: Alex Braverman       Facsimile No.: (781) 970-6001
  

or to such other address of which any party may notify the other parties as
provided above. Notices shall be effective as of the date of such delivery or
mailing.

 

11



--------------------------------------------------------------------------------

11. Scope of Agreement. The parties acknowledge that the time, scope, geographic
area and other provisions of Section 7 have been specifically negotiated by
sophisticated parties and agree that all such provisions are reasonable under
the circumstances of the transactions contemplated hereby, and are given as an
integral and essential part of the transactions contemplated hereby. Executive
has independently consulted with counsel and has been advised in all respects
concerning the reasonableness and propriety of the covenants contained herein,
with specific regard to the business to be conducted by Company and its
subsidiaries and affiliates, and represents that the Agreement is intended to
be, and shall be, fully enforceable and effective in accordance with its terms.

12. Severability. In the event that any covenant contained in this Agreement
shall be determined by any court of competent jurisdiction to be unenforceable
by reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too extensive in any other respect,
it shall be interpreted to extend only over the maximum period of time for which
it may be enforceable and/or over the maximum geographical area as to which it
may be enforceable and/or to the maximum extent in all other respects as to
which it may be enforceable, all as determined by such court in such action.

13. Insurance; Indemnification. The Company shall maintain directors and
officers liability insurance with such coverage and other terms and conditions
as the Board of Directors shall in good faith deem appropriate for the Company.
The Company shall also indemnify Executive to the maximum extent permitted under
applicable law against all liabilities and expenses, including amounts paid in
satisfaction of judgments, in compromise, or as fines and penalties, and counsel
fees, reasonably incurred by Executive in connection with the defense or
disposition of any civil, criminal, administrative or investigative action, suit
or other proceeding, whether civil or criminal, in which he may be involved or
with which he may be threatened, while an officer or director of the Company or
any of its subsidiaries or thereafter, by reason of Executive’s being or having
been an officer or director of the Company or any of its subsidiaries. Expenses
(including attorney’s fees) incurred by Executive in defending any such action,
suit or other proceeding shall be paid by the Company in advance of the final
disposition of such action suit, or proceeding upon receipt of any undertaking
by or on behalf of Executive to repay such amount if it shall be ultimately
determined that he is not entitled to be indemnified by the Company. The right
of indemnification provided herein shall not be exclusive of or affect any other
rights to which Executive may be entitled. The provisions hereof shall survive
expiration or termination of this Agreement for any reason whatsoever.

14. Miscellaneous. This Agreement shall be governed by and construed under the
laws of the Commonwealth of Massachusetts, without consideration of its choice
of law provisions, and shall not be amended, modified or discharged in whole or
in part except by an agreement in writing signed by both of the parties hereto.
The failure of either of the parties to require the performance of a term or
obligation or to exercise any right under this Agreement or the waiver of any
breach hereunder shall not prevent subsequent enforcement of such term or
obligation or exercise of such right or the enforcement at any time of any other
right hereunder or be

 

12



--------------------------------------------------------------------------------

deemed a waiver of any subsequent breach of the provision so breached, or of any
other breach hereunder. This Agreement shall inure to the benefit of, and be
binding upon and assignable to, successors of the Company by way of merger,
consolidation or sale and may not be assigned by Executive. This Agreement
supersedes and terminates all prior understandings and agreements between the
parties (or their predecessors) relating to the subject matter hereof. For
purposes of this Agreement, the term “person” means an individual, corporation,
partnership, association, trust or any unincorporated organization; a
“subsidiary” means any corporation more than 50 percent of whose outstanding
voting securities, or any partnership, joint venture or other entity more than
50 percent of whose total equity interest, is directly or indirectly owned by
such person; and an “affiliate” of a person shall mean, with respect to a person
or entity, any person or entity which directly or indirectly controls, is
controlled by, or is under common control with such person or entity.

[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Employment Agreement under
seal as of the date first set forth above.

 

COMPANY: MONOTYPE IMAGING INC. By:  

/s/ Jacqueline D. Arthur

Name:   Jacqueline D. Arthur Title:   Senior Vice President and Chief Financial
Officer EXECUTIVE

/s/ Alex N. Braverman

Alex N. Braverman